Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered January 24, 1992, which granted plaintiffs motion for summary judgment in lieu of complaint, and denied defendant’s cross-motion to dismiss the action on the ground of forum non conveniens, unanimously affirmed, with costs.
The IAS Court properly determined that plaintiff had established a prima facie case of entitlement to summary judgment under CPLR 3213 by submission of the promissory note executed by the defendant together with proof of the defendant’s failure to make payment thereon (Seaman-Andwall Corp. v Wright Mach. Corp., 31 AD2d 136, 137, affd 29 NY2d 617), and that defendant, in turn, had failed to come forward with evidentiary proof sufficient to raise a triable issue of fact as to any of the affirmative defenses to the note (Interman Indus. Prods, v R. S. M. Electron Power, 37 NY2d 151, 154). In any event, plaintiff, through its parent, acquired the note prior to the defendant’s default from a holder in due course, and thus took the note free of defendant’s alleged defense of fraud in the inducement (UCC 3-302 [1]; 3-201 [1]).
The IAS Court also properly denied defendant’s cross-motion to dismiss the action on the ground of forum non conveniens, the defendant having failed to show that the forum selection clause in the note designating any State or Federal court within the City of New York was unreasonable under the circumstances (see, Luce v Edelstein, 802 F2d 49, 57; Credit Francais Intl. v Sociedad Financiera de Commercio, 128 Misc 2d 564).
We have reviewed the defendant’s remaining claims and find them to be without merit. Concur — Murphy, P. J., Milonas, Rosenberger, Kassal and Rubin, JJ.